Citation Nr: 0404166	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-12 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont



THE ISSUE

Entitlement to service connection for low back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

Appellant had active military service from June 1971 to 
October 1972.

This matter comes before the Board of Veterans' Appeals on 
appeal from a rating decision by the White River Junction, 
Vermont, Regional Office (RO) denying service connection for 
a low back disorder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The record reveals that the appellant has been found to have 
an intervertebral disc syndrome of the low back.  It is 
essentially contended that this, or other current low back 
pathology is related to service.

In a preliminary procedural matter, appellant originally 
filed his claim for service connection of a low back 
disability in August 1999.  RO denied the claim by rating 
decision in November 1999, under the "well grounded claim" 
theory then in effect.  Due to changes in the law occasioned 
by enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), RO subsequently readjudicated the claim for 
additional development under the "duty to notify" and 
"duty to assist" provisions of the VCAA.  After additional 
development, RO conducted a de novo review and issued the 
instant denial of service connection via rating decision in 
May 2002.  That determination has resulted in this appeal.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  VA is to specifically inform 
the claimant, and the claimant's representative if any, of 
which portion of the evidence, if any, VA will obtain, and 
which portion, if any, the claimant must obtain.  38 U.S.C.A. 
§ 5103(a) (2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In this case, RO sent appellant letters in January and 
February 2002, prior to readjudication of the claim; however, 
the letters did not advise appellant of the provisions of the 
VCAA and did not advise appellant what evidence, if any, VA 
would pursue and what evidence, if any, appellant must 
procure.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   The VCAA specifically 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such examination or opinion is necessary.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

The Board notes that RO's efforts to assist appellant in 
developing his claim included tracking down appellant in 
Arizona and calling appellant to confirm that there are no 
private (non-VA) medical records to pursue.  However, after 
review of the file, the Board has determined that further 
development is necessary.  

The record shows that appellant apparently had back surgery 
at the White River Junction VA Medical Center (VAMC) in 
August 1988.  If obtainable, those records may provide 
competent medical evidence in regard to the etiology and 
continuity of appellant's lower back condition.  It appears 
that psychiatric records were obtained from White River 
Junction VAMC in support of another claim, but there is no 
indication that the medical records (other than psychiatric 
records) from 1988 were ever requested.  There is also an 
indication that the veteran sustained a back injury secondary 
to his employment.  It was noted in July 1991 that he was on 
workmen's compensation.

Another issue requiring development is a letter in the file 
to appellant from a VA physician dated July 2001, stating, 
"I believe that your back pain is more than likely service 
connected."  The physician is an anesthesiologist in the VA 
outpatient pain clinic and there is no indication that he has 
ever seen appellant's complete C-file, or the service medical 
record therein.  Given the other evidence on file, a 
comprehensive examination is needed to reconcile the various 
findings.

It is the opinion of the Board that a medical opinion should 
opine as to the nature of any current back disorder, and the 
etiology as well.  It is noted that there was evidence that 
some back pathology pre-existed service, but there was only 
an acute episode of back pathology during service.  
  
In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claims for lower back disability have 
been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A 
(2002), 38 C.F.R. § 3.159 (2002), and 
any other legal precedent.  See also 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  If it is indicated that 
there is additional evidence to be 
obtained, the parties responsible 
should undertake to obtain that 
evidence.

2.  The RO should request appellant's 
complete medical (not psychiatric) 
records from White River Junction VAMC 
and associate the record with the file.  
Additionally, with the appellant's 
assistance as needed, copies of medical 
records and any decision on workmen's 
compensation benefits should be 
obtained if available.  Also, the 
appellant should be asked to identify 
where the disc was removed in 1988, and 
those records should be sought.  Again, 
appellant's assistance is to be 
requested as needed as concerns release 
forms and identifying where pertinent 
records are located.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, that too should 
be documented in the claims folder.

3.  The RO should arrange appropriate 
VA medical examination, such as an 
orthopedic exam, to identify and 
establish the etiology of appellant's 
lower back disorder.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The claims folder should be 
provided to the examiner for review 
prior to the examination.  To the 
extent possible, the examiner should 
diagnose all pathologies that 
contribute to appellant's current lower 
back disorder and render an opinion in 
regard to the etiology of each.  After 
reviewing the file and examining the 
appellant, the examiner should provide 
an opinion as to whether it is more 
likely than not that appellant's 
current low back disability was 
incurred in, or aggravated by, military 
service.  If it is concluded that a 
chronic low back disorder pre-existed 
service, it should be indicated whether 
it was permanently made worse during 
service.  The rationale for any 
findings should be set forth.  If 
determination cannot be made without 
resort to speculation, the examiner 
should so state.
 
4.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claim for service 
connection for low back disability on a 
de novo basis.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




